Citation Nr: 1118726	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1996 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for left hip synovitis status post arthroscopic surgery and assigned a noncompensable initial rating effective from November 21, 2005, the day after the Veteran's discharge from service.

During the course of the appeal the RO issued a rating decision in July 2010 that increased the initial rating to 10 percent.

In February 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is associated with the claims file.  During the hearing she presented additional evidence in the form of private treatment records, along with a waiver of original RO review; the Board has accepted these additional documents for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Of record are SSA records received by the RO in July 2009 showing the Veteran's claim for SSA disability had been denied in April 2008 but was on appeal and pending a hearing as of May 2008.  Thereafter, the Veteran recently asserted to a VA examiner in March 2010 that she was currently receiving disability benefits from the SSA and that such benefits were based at least in part on the left hip disability on appeal.
  
The Veteran's recent assertion that she has been granted SSA disability benefits raises the possibility that SSA granted the Veteran's claim for disability benefits based on evidence that is not contained in the SSA records currently associated with the claims file.  Since such records may be relevant to the claim on appeal, the AOJ should attempt to obtain those records before the appeal is adjudicated. 

In regard to TDIU, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim; if the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities that are not the subject of the appealed RO decision the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  In this case the Veteran asserts she is unemployable due to the left hip disability on appeal but also due to the service-connected PTSD and the service-connected left shoulder disability, which are not on appeal.  The issue of entitlement to a TDIU is accordingly not a component of the claim on appeal.

Accordingly, the case is REMANDED to the RO or to the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should obtain a copy of the Veteran's SSA most recent disability determination and the records upon which the determination was based.  SSA records not duplicative of those already in the claims files should be associated with the record.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless she is otherwise notified, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



